Opinion issued December 17, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00545-CR
                                NO. 01-15-00546-CR
                             ———————————
                   DOMINIQUE RASHAD HALE, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1441963 & 14506011


                           MEMORANDUM OPINION

      Appellant, Dominique Rashad Hale, proceeding pro se and incarcerated,

pleaded guilty to the state-jail felony offense of possession of a controlled substance,


1
      Appellate cause no. 01-15-00545-CR; trial court cause no. 1441963.
      Appellate cause no. 01-15-00546-CR; trial court cause no. 1450601.
namely, cocaine, weighing less than one gram, with the agreed recommendation that

she be punished with six months’ confinement in state jail in the underlying trial

court cause number 1441963 on May 11, 2015. See TEX. HEALTH & SAFETY CODE

ANN. §§ 481.115(a), (b) (West Supp. 2014). Also on May 11, 2015, appellant

pleaded guilty to the third-degree felony offense of assault of a family member—

impeding breathing, with the agreed recommendation that she be punished with two

years’ prison confinement in the related underlying trial court cause number

1450601. See TEX. PENAL CODE ANN. §§ 22.01(a)(1), (b)(2)(B) (West Supp. 2014).

      On May 12, 2015, the trial court assessed appellant’s punishment at six

months’ state-jail confinement for the cocaine possession conviction, in trial court

cause number 1441963, and two years’ prison confinement for the assault

conviction, in trial court cause number 1450601, in accordance with the terms of her

plea bargains with the State, to be served concurrently. See TEX. PENAL CODE ANN.

§§ 12.34(a), 12.35(a) (West Supp. 2014). The trial court certified that both of these

cases are plea-bargain cases and that appellant has no right of appeal. See TEX. R.

APP. P. 25.2(a)(2).

      Nevertheless, appellant timely filed a pro se combined form notice of appeal

on May 14, 2015. See TEX. R. APP. P. 26.2(a)(1). Appellant’s notice of appeal

acknowledges that her punishment did not exceed the amount recommended by the

State and agreed to by appellant in each case. However, appellant’s notice of appeal


                                         2
contends that her guilty pleas did not preclude appealing any rulings on pretrial

motions. We dismiss these appeals for want of jurisdiction.

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d); see

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The trial court’s

certifications of appellant’s right of appeal, which are included in the clerk’s record

in each case, state that these are plea-bargain cases and that appellant has no right of

appeal in either case. See TEX. R. APP. P. 25.2(a)(2), (d).

      In a plea-bargain case—where a defendant pleaded guilty and the punishment

did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant—as here, a defendant may only appeal those matters that were raised by

written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West Supp. 2014);

TEX. R. APP. P. 25.2(a)(2). The clerk’s record in trial court cause number 1441963

contains a waiver of constitutional rights, agreement to stipulate, and judicial

confession, and admonishment papers indicating that appellant pleaded guilty to the

state-jail felony offense of possession of a controlled substance, namely, cocaine,

weighing less than one gram, in exchange for the State’s recommendation that she

be punished with six months’ state-jail confinement.




                                           3
      Similarly, the clerk’s record in trial court cause number 1450601 contains a

waiver of constitutional rights, agreement to stipulate, and judicial confession, and

admonishment papers indicating that appellant pleaded guilty to the third-degree

felony offense of assault of a family member—impeding breathing, in exchange for

the State’s recommendation that she be punished with two years’ prison

confinement. There were no reporter’s records for the plea hearing filed in either

case because the admonishment papers indicated that appellant waived her right to

have those hearings recorded.

      Furthermore, the judgments of conviction in the clerk’s records in both cases

reflect that the trial court accepted the plea-bargain agreements because it assessed

appellant’s punishment at six months’ state-jail confinement for the cocaine

possession conviction in trial court cause number 1441963 and two years’ prison

confinement for the assault conviction in trial court cause number 1450601, to be

served concurrently. See TEX. R. APP. P. 25.2(a)(2). Thus, the clerk’s records

support the trial court’s certifications that these are plea-bargained cases and that

appellant has no right of appeal in either case, and the trial court did not give its

permission to appeal on any matters, including any rulings on pretrial motions. See

TEX. R. APP. P. 25.2(a)(2); Dears, 154 S.W.3d at 615.

      Because appellant has no right of appeal in these plea-bargained cases, we

must dismiss these appeals without further action. See Menefee v. State, 287 S.W.3d
4
9, 12 n.12 (Tex. Crim. App. 2009); Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”); see also Greenwell v. Court of Appeals for Thirteenth Judicial Dist.,

159 S.W.3d 645, 649 (Tex. Crim. App. 2005) (explaining purpose of certification

requirements is to resolve cases that have no right of appeal quickly without expense

of appointing appellate counsel, preparing reporter’s record or preparing appellate

brief).

                                    CONCLUSION
          Accordingly, we dismiss both of these appeals for want of jurisdiction. See

TEX. R. APP. P. 25.2(d), 43.2(f). We dismiss any pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           5